Citation Nr: 1221812	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-32 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Army from May 1968 to May 1970, including service in Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent evaluation.

The appellant is appealing the initial rating that was assigned.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant was initially diagnosed with PTSD at a VA health care facility in September 2006.  The claims file contains VA treatment records dated between September 2006 and May 2008, and between February 2011 and March 2012.  However, the treatment records for the period from June 2008 and January 2011 have not been included in the claims file.

VA is therefore on notice of records that may be probative to the appellant's claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, records generated by federal facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA must obtain all of the appellant's VA treatment records for the period from June 2008 to January 2011, and from March 2012 onward, and associate them with the claims file.  

In addition, a Statement of the Case (SOC) was issued in August 2008.  The case was thereafter transferred to the Board in February 2009.  As previously noted, VA treatment records dated between February 2011 and March 2012, have been included in the evidence of record; these were added after the case was temporarily returned to the RO for adjudication of another issue.  The added treatment records include mental health treatment notes.  However, it does not appear that the RO has had the opportunity to review those records in conjunction with this appeal and no Supplemental Statement of the Case (SSOC) was issued after these records were added to the claims file.

An SSOC must be furnished to an appellant and his representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  38 C.F.R. § 19.31.  In this case, no such SSOC was issued after VA treatment records were added to the evidence of record.  Since the additional evidence in question is neither duplicative of other evidence nor irrelevant, and since an SSOC pertaining to that evidence was not issued, this evidence must be referred back to the RO.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

Finally, the appellant was last afforded a VA mental health examination in October 2007 - almost five years ago.  The appellant and his representative have indicated in written statements that this disability has worsened since the October 2007 VA examination was conducted.  When a veteran indicates that his disability has increased since his last VA examination, a reexamination should be scheduled.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening).  Therefore, additional VA examination is necessary.

The medical evidence of record is insufficient for the Board to render a decision.  The considerations described above require a remand for further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

2.  Obtain all of the appellant's outstanding VA treatment records and associate them with the claims file.  In particular, obtain the records for the period from June 2008 and January 2011, and from March 2012 onward.

3.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for a VA psychiatric examination in order to determine the nature and extent of his service-connected PTSD.  All appropriate testing must be accomplished.

(a)  The claims file must be made available to the examiner for review in conjunction with the examination.  The psychiatrist must review the appellant's entire psychiatric history in order to construct an overall picture of his psychiatric status over the years since 2007.

(b)  To the extent possible, the psychiatrist must indicate the historical degree of impairment due to the service-connected PTSD disability, as compared with the impairment due to other psychiatric disorders and/or physical disabilities, if any.  The psychiatrist must express an opinion as to what portion of the appellant's psychiatric symptomatology is attributable to only his service-connected PTSD disability and what portion is attributable to non-service-connected pathology.  

(c)  Based on a review of the claims files and the examination findings, the examiner must offer an opinion regarding the severity of each diagnosed psychiatric disorder and the extent to which each diagnosed psychiatric disorder affects the Veteran's ability to work.  The examiner must describe how the symptoms of the service-connected PTSD disability have affected the Veteran's social and industrial capacity since 2007.  

(d)  The examining psychiatrist must provide a Global Assessment of Functioning (GAF) Score indicating the level of impairment produced by the service-connected PTSD disability for the years from 2007 to the present.  

(e)  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the psychiatrist must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the psychiatrist concludes that there is insufficient information to provide an opinion concerning the severity of the Veteran's PTSD without result to mere speculation, the psychiatrist must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the appellant's PTSD.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Upon receipt of the VA examination report, review the report to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  

6.  If any additional development is necessary to re-adjudicate the issue on appeal, especially in light of any newly received records, that development must be done.

7.  Thereafter, re-adjudicate the appellant's claim; the readjudication must reflect consideration of all evidence of record and be done with application of all appropriate legal theories, to include staged ratings, extraschedular considerations and Rice v. Shinseki, 22 Vet. App. 447 (2009).  

8.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a supplemental statement of the case (SSOC) and given an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case must be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

